DETAILED ACTION
ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed on 5/25/2021 and 5/31/2021 have been entered.  Claim 1 has been amended.  Claims 2-6 have been cancelled.  Claims 7-9 have been added.  Claims 1 and 7-9 are still pending in this application, with claim 1 being independent.
The objections to the Drawings have been withdrawn in view of the amendment.
The objections to Claims 1-6 have been withdrawn in view of the amendment.
The rejections of Claims 1-5 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.
The rejection of Claim 6 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendment cancelling Claim 6.

Drawings
The drawings were received on 5/25/2021 and 5/31/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7: Replace the comma (“,”) at the end of the claim with a period (“.”).



Allowable Subject Matter
Claims 1 and 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 28 of the Non-Final Rejection mailed 3/26/2021.

Claims 7-9 depend on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875